

Exhibit 10(jj)







December 19, 2005
PERSONAL and CONFIDENTIAL


Mr. Jerry Matthews Simmons, Jr.
76 Rocking Pine Place
The Woodlands, Texas 77381


Dear Matt:


We are delighted with the prospect of your joining PPL Corporation. On behalf of
PPL, I would like to present our formal offer to you to join us as Vice
President & Controller, PPL Corporation, reporting directly to Paul Farr, Senior
Vice President. You will be an employee of PPL Services Corporation. Naturally,
as an elected officer, this position is subject to appropriate Board approval.
If you accept our offer, we will proceed to seek such approval immediately.


We have provided a level of base salary and performance-oriented incentive
programs that will make employment with PPL both challenging and financially
attractive.


Our offer includes a first-year compensation program consisting of an annualized
salary of $225,000 and a sign-on bonus. The sign-on bonus has a value of
$100,000, which will be paid in cash following your employment date. If you
voluntarily leave PPL prior to completion of one full-year of service, you would
be required to return the sign-on bonus to PPL. Your signature below authorizes
PPL to deduct any amounts owed from your final paycheck. The attached
compensation term sheet outlines our offer in detail.


As an elected officer, you will be eligible for various incentives. Currently,
the annualized value of these incentives includes: (i) a target annual cash
incentive of 40% of your annual salary; (ii) an annual incentive targeted at
52.5% of your annual salary in the form of restricted stock for performance
achievement based on three year financial and operational goals, and specific,
annual, strategic goals, and (iii) annual stock options valued at 52.5% of your
annual salary. The total annual incentive target consisting of these three
components is 145% of your annual salary. Awards under these programs take place
in the first quarter of the year for corporate performance during the prior year
and for newly hired executives are pro-rated.


The equity awards under our incentive programs for 2005 take place in the first
quarter of 2006. Assuming you begin employment in 2006, you would not normally
be eligible for any 2006 equity awards, based on 2005 performance; you would be
eligible for pro-rated 2007 equity grant, which will be based on 2006
performance. However, as part of our offer, we agree to recommend to the
compensation committee of the Board that you be granted equity awards for 2006
at target levels. Should the committee approve this award, you would be granted
PPL restricted stock units and stock options which as of the award date would be
valued at $225,000.


We will also extend to you change in control protection as an officer of PPL.
This protection is provided to key executives under a separate contract and, in
your case, when approved, would provide two times annual salary and cash bonus
up to the maximum available without incurring the federal excise tax on excess
severance payments. These agreements also extend the employee's group life,
disability, accident and health insurance coverage for a two-year period.


If your employment should be terminated within one year for any reason, provided
it is not for cause, we will provide you a severance payment equal to one year’s
base salary. If your employment is terminated for reasons other than for cause
after your first year of employment, you will continue to receive your salary
for a period of 52 weeks or until you secure alternative employment, whichever
occurs first, provided you execute a release in a form acceptable to PPL.


You will be eligible for PPL’s other executive benefits including coverage under
the Supplemental Executive Retirement Plan (SERP), the Officers Deferred
Compensation Plan (ODCP) and the Premium Incentive Exchange Program (Exchange
Plan). The SERP provides officers with enhanced retirement benefits upon
retirement after 10 years of service. The ODCP permits deferral of compensation
to allow an executive to manage current income taxes, and the Exchange Plan
allows eligible officers to exchange all or a portion of their annual cash
incentive for PPL restricted stock units - at a 40% premium. The Exchange Plan
is designed to assist executives in accumulating PPL stock in order to comply
with our Executive Equity Ownership Guideline program. In your position, you
would be required to hold one-time your salary in PPL shares by the end of five
years.


Finally, you will, of course, also be eligible for PPL’s comprehensive package
of other employee benefit plans including the tax qualified employee pension,
savings/401(k) plan, health benefits, dental, life insurance, and other
benefits. Of interest may be our vacation policy. We assume employees are hired
as of age 22—therefore; you will be eligible for 25 days or 5 weeks of vacation,
prorated for your first year of hire.


To facilitate your move to the Lehigh Valley, PPL offers generous relocation
benefits, which are managed by SIRVA Relocation. Enclosed is a brief summary of
relocation benefits. A relocation counselor will be assigned to you to provide
support throughout the relocation process.


In order to continue the employment process, please follow these steps:



·  
This offer is valid through Friday, January 6, 2006. Please sign the enclosed
copy of this letter.

·  
If you accept this offer, please call (800) 760-8378, National Drug Screen, Inc.
Tell them you are a candidate for employment at PPL and are calling to schedule
a pre-employment drug screen. They will schedule you and provide you with a
location and time to go for the screening. If you experience any problems in
scheduling your drug screen call the PPL Dispensary, 484-634-4928.

·  
On the enclosed copy of this letter, write the date, time and name of the
facility where you made arrangements for your drug screen.

·  
Complete the enclosed HR/Payroll Employment Information Form.

·  
Complete the Relocation Agreement Forms and contact John Clipper at 610-774-4152
to begin the relocation process.



By Friday, January 6, 2006 return the signed letter, including drug screen
arrangement information, completed HR/Payroll Form, and Relocation Agreement
Forms in the enclosed self-addressed envelope.


Our offer is contingent upon your satisfactory completion of the drug screen,
background reference and security check. Additionally, on your first day of
employment we will need to complete the government-mandated I-9 form showing
proof of employment eligibility under the Immigration Reform and Control Act of
1986. A list of suitable proofs of identity is enclosed.


Please feel free to call me at any time, at 610-774-4536 if you have any
questions. We are looking forward to your joining us as a key member of the
management team responsible for guiding PPL toward a successful future.


Sincerely,
 
Ronald Schwarz
Enclosures


Please sign below to accept this proposal:








Signed: __________________________ Date: ______________________


DATE OF DRUG SCREEN
FACILITY COMPLETING DRUG SCREEN
   




--------------------------------------------------------------------------------


Matt Simmons
PPL Offer


Illustrative Compensation Term Sheet
 

                   
I.
 
Compensation:
                                     
Annual Base Salary:
       
$225,000
       
Annual Cash Incentive @ 40% Target*:
   
$90,000
                         
Annual Total Cash at Target:
     
$315,000
                       
II.
 
Annual Restricted Stock @ 52.5%Target*:
   
$118,125
       
Grant (3-year restriction) Value
                               
III.
 
Annual Stock Option Value @ 52.5% Target*:
   
$118,125
                           
Annual Total Direct Compensation at Target:
   
$551,250
                     
IV.
 
Special Consideration Values:
                                 
·  
Sign on:
       
$100,000
       
$100,000 cash after 1 month
                                   
·  
2005 Long-term Incentive:
       
$225,000
                       
Offer Grand Total Value
   
$876,250
                     
V.
 
Other*:
                               
·  
Matching (100% on 3%) Savings/401(k) Plan
           
·  
Pension Plans - Qualified and Supplemental
           
·  
Five Weeks Vacation
           
·  
Health/Dental/Life Coverage
           
·  
Company-paid Sickness, Short-term and Long-term Disability
     
·  
Vision Care
           
·  
Prescription Drug Coverage
           
·  
Retiree Medical and Life Insurance
                         
 
*
This illustration is based on a full year of plan participation; partial year
participation will be determined in accordance with the employment offer letter.
Incentive awards made in 2006 are for the 2005 performance period; awards made
in 2007 are for 2006 performance.

 
Revised December 19, 2005

